TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00308-CV




                First Indemnity of America Insurance Company, Appellant

                                                v.

                                   State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GV301357, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant First Indemnity of America Insurance Company has filed a motion to

dismiss its appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: September 23, 2004